United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 24, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 04-30216
                         Summary Calendar



VINCENT MARK CASTILLO,

                                    Plaintiff-Appellant,

versus

STATE OF LOUISIANA; ET AL,

                                    Defendants,

STATE OF LOUISIANA,

                                    Defendant-Appellee.

                       --------------------
          Appeals from the United States District Court
              for the Eastern District of Louisiana
                      USDC No. 01-CV-3293-I
                       --------------------

Before HIGGINBOTHAM, BARKSDALE and PRADO, Circuit Judges.

PER CURIAM:*

     Vincent Mark Castillo, Louisiana inmate #428777, proceeding

pro se, moves for leave to proceed in forma pauperis (“IFP”) in

an appeal of the district court’s final judgment that dismissed

his 42 U.S.C. § 1983 complaint.   Castillo’s IFP motion is a

challenge to the district court’s certification that his appeal

is not taken in good faith.   Baugh v. Taylor, 117 F.3d 197, 202


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 04-30216
                                  -2-

(5th Cir. 1997).    Castillo’s motion for appointment of counsel is

DENIED.

     Castillo asserts that he was arrested and incarcerated on

false, misdemeanor charges.      He asserts that he was beaten,

injured, and forced to shave his hair in contravention of a

religious vow.     He also asserts that he was denied a pork-free

diet while he was detained.

     Castillo asserts that the trial court erred by allowing the

defense to inform the jury that he was incarcerated and in not

declaring a mistrial; by refusing to compel discovery, subpoena

witnesses, and appoint counsel; and in charging the jury.

Castillo states that the district court judge should have been

recused.   Castillo contends that he had to testify, although he

had not recently shaved and showered.       He assert that his

custodians confiscated his legal papers and trial preparation

materials and did not allow him to make calls to obtain evidence

and witnesses for trial.

     Castillo has not shown that the district court erred in

certifying that an appeal would not be taken in good faith.       He

has not shown that he will present a nonfrivolous issue on

appeal.    Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983).

Accordingly, the motion for leave to proceed in forma pauperis is

DENIED and the appeal is DISMISSED as frivolous.       Baugh, 117 F.3d

at 202 n.24; 5TH CIR. R. 42.2.
                            No. 04-30216
                                 -3-

     The dismissal of the instant appeal as frivolous counts as a

strike under 28 U.S.C. § 1915(g).    See Adepegba v. Hammons,

103 F.3d 383, 387 (5th Cir. 1996).     Castillo previously

accumulated strikes for the dismissal of his appeal in Castillo

v. Louisiana, 2004 WL 316044 (5th Cir. Feb. 18, 2004), and for

the dismissal of his complaint in Castillo v. Louisiana, No. 00-

CV-1826-B (E.D. La. Sept. 30, 2002).     Thus, barring reversal of

this opinion, Castillo has accumulated three strikes for purposes

of 28 U.S.C. § 1915(g).    See Adepegba, 103 F.3d at 387.    Castillo

is therefore BARRED from proceeding IFP in any civil action or

appeal filed while he is incarcerated or detained in any facility

unless he is under imminent danger of serious physical injury.

See 28 U.S.C. § 1915(g).

     MOTIONS DENIED; APPEAL DISMISSED AS FRIVOLOUS; 28 U.S.C.

§ 1915(g) SANCTION IMPOSED.